In re J.R.                                                          



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00276-CV







In the Matter of J. R.











FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-13,526, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING







PER CURIAM



	J. R., a juvenile, perfected an appeal from the trial court's order modifying his
disposition.  See Tex. Fam. Code Ann. § 54.05 (West 1986 and Supp. 1996).  After determining
that J. R. violated a term of his probation, the court committed him to the custody of the Texas
Youth Commission.

	J. R.'s appointed attorney has filed a brief in which he concludes that the appeal
is frivolous and without merit.  This brief meets the requirements of Anders v. California by
advancing contentions that counsel says might arguably support the appeal.  386 U.S. 738, 744
(1967).  See also High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138
(Tex. Crim. App. 1969).  The attorney has delivered a copy of the brief to J. R. and J. R.'s
guardians, and he certifies in his brief that he advised J. R. and his guardians of J. R.'s right to
review the record and to file a pro se brief.  No pro se brief has been filed.

	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  We therefore affirm the order of the trial court.



Before Justices Powers, Aboussie and Kidd

Affirmed

Filed:   April 3, 1996

Do Not Publish